t c memo united_states tax_court cynthia g wilcox petitioner v commissioner of internal revenue respondent docket nos filed date mitchell i horowitz for petitioner michael d zima for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies in income_tax and penalties for petitioner’s respective taxable years year deficiency penalty sec_6663 dollar_figure big_number big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure the issues we must decide are whether petitioner has substantiated the existence or amounts of any foreign tax_credits for the taxable years and whether respondent has established that petitioner is liable for the fraud_penalty pursuant to section for taxable years and and whether petitioner has established that she is not liable in the alternative for a penalty pursuant to sec_6662 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated herein by reference and are found as facts petitioner resided in washington d c at the times the petitions were filed petitioner earned a marketing degree from the college of william mary she operated her own advertising and consulting business wilcox advertising inc before the taxable years in issue she closed it down in or 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended petitioner filed income_tax returns for taxable years and claiming foreign tax_credits for taxes paid to the russian federation petitioner’s tax returns for the taxable years in issue each list her occupation as public relations on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in her income_tax for taxable years and as set forth above on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in her income_tax for taxable_year as set forth above on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in her income_tax for taxable_year as set forth above in each of the notices respondent disallowed petitioner’s claimed foreign tax_credits for lack of substantiation for the taxable years in issue the record does not contain any receipts showing the payment of taxes by petitioner to the russian ministry of taxation or any record of payment from petitioner’s russian employer multifunctional cooperative energia also known as diversified cooperative energia energia the russian government informed the u s internal_revenue_service irs that petitioner was not registered as a taxpayer in the moscow tax office and that petitioner did not file income_tax returns in russia for any of the taxable years in issue the russian ministry of taxation informed the irs that it had no record of petitioner on their tax rolls and that she did not pay any income taxes to the russian government during the taxable years in issue energia had not filed tax returns or paid any taxes in russia since either or petitioner’s accountants kirkland russ murphy tapp krmt prepared petitioner’s income_tax returns from information she furnished krmt made no attempt to verify the information petitioner provided petitioner did not maintain any foreign bank accounts or interests in foreign trusts there are no bank statements deposit slips or wire transfer records from any of petitioner’s bank accounts during the taxable years in issue evidencing a deposit from energia or a payment to the russian government or the moscow city government there are no deposits into any of petitioner’s accounts during which match in amount any of the monthly salary or housing allowance amounts detailed in the letters purporting to be from energia that petitioner presented to the irs nor in an amount matching a bonus which she alleges to have received from energia during there were no deposits into any of petitioner’s accounts of dollar_figure dollar_figure dollar_figure or dollar_figure which are the amounts of monthly salary payments net of russian withholding taxes which petitioner alleges to have paid to the russian government for that taxable_year additionally there was no deposit into any of petitioner’s accounts during of dollar_figure which is the bonus payment net of russian withholding_tax petitioner alleges she was paid from energia during there was no deposit into any of petitioner’s accounts of dollar_figure which is the total of the monthly salary payment net of russian withholding_tax petitioner alleges she was paid from energia petitioner did not offer any written evidence of a contract for her services indicating the manner in which her bonus or commissions that she alleges were to be paid_by energia were to be calculated petitioner did not offer any pay stubs or other written evidence reflecting payments of salary bonuses or commissions from energia petitioner did not offer records of the manner in which her bonus or commission amounts to be paid_by energia were accruing or the amount and or value of diamond sales from which such bonuses or commissions would be computed during petitioner twice traveled to russia on the first trip petitioner entered february and departed february on the second trip petitioner entered march and departed on an unknown date on date petitioner gave birth to a son dk dk lived with petitioner from the time he was born throughout the taxable years in issue after giving birth to dk petitioner did 2the court generally refers to minor children by their initials see rule a not work for several months petitioner did not travel to russia during the last months of or during petitioner rented an apartment and lived on and off very often in belgium between and and again during particularly while her son bradford hamilton wilcox who was born on date bradley was going to school in switzerland on date petitioner married menachem josef kaszirer mendy kaszirer and remained married to him throughout the taxable years in issue mendy kaszirer is a belgian citizen however mendy kaszirer’s mother is russian and he was born in russia petitioner continues to share a house in belgium with her husband mendy kaszirer petitioner traveled to russia three times during the first entering march and departing april the second entering april and departing on an unintelligible date and the third entering may and departing june petitioner was pregnant during petitioner did not travel to russia during petitioner’s russian travel visa was revoked in mendy kaszirer and his father ignatie kaszirer started kaszirer diamonds n v a diamond company which became one of the largest in the world kaszirer diamonds declared bankruptcy during or thereabouts mendy kaszirer had been doing business in russia for years before mendy kaszirer spoke russian fluently petitioner was not fluent in russian during the taxable years in issue mendy kaszirer had great knowledge of the diamond business petitioner knew nothing about the diamond business before meeting him mendy kaszirer’s knowledge of the diamond business remained substantially greater than petitioner’s during the years in issue kaszirer diamonds had business interests in russia including joint ventures and the company purchased diamonds in russia kaszirer diamonds was one of the major partners in the intertrade joint_venture mendy kaszirer was one of the contacts for kaszirer diamonds with whom petitioner worked on the intertrade joint_venture kaszirer diamonds was one of the partners in the victoria joint_venture at trial petitioner recalled that kaszirer diamonds was a partner in the victoria joint_venture but she could not remember with whom she dealt from star diamond or the factory mendy kaszirer was the party from kaszirer diamonds with whom she dealt on the victoria joint_venture petitioner’s job with energia was to bring foreign investment to the russian diamond trade primarily through joint ventures petitioner helped facilitate the following joint ventures almaz juvelier export which dealt with diamond polishing and made jewelry octoprom a diamond polishing operation anastasia which opened a location selling jewelry and polishing diamonds on red square imperial trading a diamond polishing operation and rosshtern and ornament trading diamond polishing petitioner could not recall the names of the partners involved in almaz juvelier export imperial trading or rosshtern and ornament trading mendy kaszirer knew better than petitioner the principals of the unnamed diamond company from belgium owned by an indian who was a party to the rosshtern joint_venture mendy kaszirer met with gary harrod in moscow when gary harrod went there kaszirer diamonds owned quantex diamonds inc a servicing agent david josowitz mr josowitz was the president of quantex diamonds inc quantex during the taxable years in issue as of date mr josowitz had worked for quantex for at least years mr josowitz worked at the office of quantex in new york new york during the years in issue mr josowitz first met petitioner through mendy kaszirer during petitioner worked with mendy kaszirer during that time petitioner received wages of dollar_figure during and dollar_figure during from kaszirer diamonds petitioner occasionally visited the offices of quantex in new york during the taxable years in issue petitioner had no assigned duties at quantex during the years in issue while visiting the quantex offices in new york during petitioner worked on designing a line of jewelry as a personal project petitioner sold some jewelry on her own behalf during the taxable years in issue on date petitioner sold a 5-carat diamond ring to cora diamond co for dollar_figure during petitioner sold a ring for dollar_figure through diacor international petitioner represented to u s trust co of new york that she had personal_property including jewelry worth dollar_figure as of date petitioner told u s trust co of new york that she did not accrue any salary during petitioner owned and operated millennium penthouse inc millennium an s_corporation during all of the taxable years in issue millennium held title to a condominium pincite broadway unit ph1e new york new york broadway the mortgage on broadway called for a monthly payment of dollar_figure and monthly maintenance fees of dollar_figure a lease between millennium and quantex for broadway called for a payment of dollar_figure per month quantex did not use broadway for any business_purpose millennium also held title to a miami florida rental property similar to a strip mall that had tenants only the forms 1120s u s income_tax return for an s_corporation filed on behalf of millennium for and report any rental income from quantex and not of dollar_figure per month only the forms 1120s filed on behalf of millennium for and report rental income from the tenants of the strip mall in miami millennium reported a net_loss in each of the taxable years in issue petitioner owned all of the outstanding shares of harbour group inc during petitioner purchased all of the shares of harbour group inc from harbour group ltd a british virgin islands company for dollar_figure a price later decreased to dollar_figure harbour group inc was incorporated as a c_corporation and effective date became an s_corporation harbour group inc owned petitioner’s residence pincite anchorage road in tampa florida harbour group inc also owned two boats valued at dollar_figure mendy kaszirer was an agent for harbour group inc and one of three individuals petitioner knew were involved with harbour group inc with the assistance of an attorney petitioner applied for and received an exemption_certificate so that harbour group inc would not be required to withhold any_tax under sec_897 and sec_1445 upon the payment of the purchase_price of the home pincite anchorage road in tampa to harbour group ltd b v i petitioner’s plans were for blue diamond trading inc blue diamond to be a wholesale diamond business in miami florida mendy kaszirer was involved in operating blue diamond mendy kaszirer helped procure and sell diamonds for blue diamond petitioner was the president and secretary of blue diamond the monthly statements for blue diamond’s corporate checking account at mellon national bank were mailed to petitioner and retained by her accountant petitioner wrote most if not all of the checks on blue diamond’s corporate checking account petitioner acted on behalf of blue diamond in directing an accountant to prepare and file tax returns on blue diamond’s behalf blue diamond paid petitioner dollar_figure on date and dollar_figure on date blue diamond had ceased operations by date in date petitioner as president of blue diamond entered into a wire transfer agreement with united national bank during june and july of petitioner paid herself travel_expenses out of blue diamond’s corporate checking account blue diamond paid insurance premiums on behalf of petitioner which blue diamond treated as salary payments mendy kaszirer acted as the trustee and was a beneficiary of several trusts mendy kaszirer acted as trustee on behalf of the k trust and the j o trust kaszirer family trusts mendy kaszirer’s three sisters were other beneficiaries of the kaszirer family trusts the kaszirer family trusts held real_property worth approximately dollar_figure million mendy kaszirer was accused by several kaszirer family members of stealing the kaszirer family fortune including stealing diamonds from the family business and embezzling funds from a kaszirer diamonds n v bank account during ignatie kaszirer orlie kaszirer rechdiner anita kaszirer rosenberg and henri rosenberg filed two lawsuits index nos and in the supreme court of the state of new york against mendy kaszirer the purpose of the lawsuits was to forcibly remove mendy kaszirer as a trustee of various family trusts of which they were beneficiaries the trust lawsuits against mendy kaszirer settled without trials during mendy kaszirer was accused of breaking belgian laws mendy kaszirer was arrested in the united_states during and extradited to belgium during while petitioner’s audit was assigned to revenue_agent theodore curtis agent curtis krmt provided three letters to the irs dated date petitioner represented those letters to be from energia energia letters on date petitioner informed krmt that she did not have documentation for taxes paid to russia on date petitioner provided to the irs several form sec_3 allegedly issued by energia relating to her taxable years and form_3 is the russian equivalent of a form_w-2 wage and tax statement the energia letters and form sec_3 that petitioner’s representatives provided to the irs during the audit did not contain a krmt bates stamp number the energia letters each contain a stamp or seal purporting to be the corporate seal of energia the purported stamp or seal on the form sec_3 differed from the seal registered by energia with the russian government the letterhead on the energia letter sec_3petitioner moved that the settlement documents be admitted into evidence under seal we granted petitioner’s motion and the documents are admitted solely for the purpose of proving the existence of settlements not for the terms of the settlements did not include a mailing address telephone number facsimile number or electronic mail address for energia u s trust co of new york provided only personal loans to its clients not commercial loans petitioner led diane katz a loan officer at u s trust co of new york to believe that petitioner was moving back to new york to live pincite broadway which petitioner was purchasing and that petitioner would be working in new york city petitioner represented to u s trust co of new york that her monthly living_expenses were dollar_figure u s trust co of new york determined that petitioner’s living_expenses were more accurately dollar_figure per month petitioner produced letters for loan companies indicating she was employed during by quantex and blue diamond petitioner produced letters for loan companies indicating she was employed during by anchor diamond importers inc anchor diamond anchor diamond paid for health insurance for petitioner the amounts reflected on the form_w-2 issued by anchor diamond with respect to petitioner were not money paid directly to her but were for amounts paid to a health insurance_company for petitioner’s insurance petitioner received forms w-2 from quantex for and reflecting wages of dollar_figure and dollar_figure respectively those amounts were not salary paid directly to petitioner but were amounts paid to a health insurance_company for petitioner’s insurance petitioner asked mr josowitz to write a letter asserting that she had an accrued bonus of dollar_figure from quantex as of date petitioner did not have an accrued bonus from quantex and quantex never made a payment of dollar_figure to petitioner or one of her corporations petitioner asked mr josowitz to write a letter asserting that her expected income from quantex would be dollar_figure for plus a dollar_figure monthly housing allowance as president mr josowitz received a salary of dollar_figure annually from quantex he did not receive a living allowance petitioner asked mr josowitz to write a letter asserting that she had requested that quantex transfer dollar_figure in funds it was holding for her in quantum diamonds inc quantum was incorporated in the united_states mr josowitz was the vice president of quantum mr josowitz was the only person authorized to write checks on the bank account of quantum petitioner did not work for quantum quantum did not pay petitioner a salary during quantum did pay for petitioner’s health insurance during the stock of quantum was owned by some or all of the following members of the kaszirer family ignatie kaszirer mendy kaszirer and bruno goldberger petitioner asked mr josowitz to write a letter asserting that she received a salary from both quantex and quantum diamonds petitioner asked mr josowitz to write a letter asserting that her living allowance was dollar_figure per month for quantex made payments to millennium at petitioner’s request quantex did not use broadway owned by millennium for any business_purpose quantex lacked any relationship with petitioner or energia by which it could obtain credit for any amounts it owed energia for paying petitioner quantex had no relationship with any joint_venture from russia by which quantex could obtain credit for any amount it owed the russian joint_venture for paying a third party such as petitioner heinrich and cecilia kremer the kremers were belgian citizens petitioner met the kremers in belgium the kremers and petitioner developed a relationship and petitioner became like a goddaughter to them the kremers did not have green cards which would have allowed them to reside in the united_states for more than days at a time u s banks would not grant loans or sell mortgages to nonresidents who lack green cards petitioner allowed the kremers to purchase in petitioner’s name a house in which to live the kremers reimbursed petitioner for construction draws on the house blue diamond paid for health insurance for both of the kremers blue diamond also paid for health insurance for petitioner diane katz at u s trust co of new york received a letter from heinrich kremer as president of blue diamond saying that petitioner was due a bonus of dollar_figure in addition to her minor son dk and her son bradley petitioner has a daughter whose married name is stacey gaulding many of the personal expenses of petitioner and her three children such as car payments pool service payments cellular telephone bills automotive insurance college and law school tuition health insurance and medical_expenses were paid out of the corporate bank accounts of harbour group inc and blue diamond krmt did not advise her to pay personal living_expenses or those of her children out of the corporate bank account of harbour group inc the irs audited petitioner’s returns for taxable years through agent curtis was assigned to the audit for petitioner’s taxable_year on date as part of that audit agent curtis requested all documents used to determine the amount of gross_income of dollar_figure reflected on the form_1116 foreign_tax_credit attached to petitioner’s income_tax return the only documents petitioner and her representatives provided were the energia letters listing amounts paid to petitioner and amounts of tax withheld during taxable_year and the form sec_3 relating to taxable years and agent curtis questioned the validity of the energia letters submitted by petitioner’s representatives petitioner never provided the irs with a calculation showing how her bonus or commission amounts from energia were derived petitioner did not submit any data from either her financial accounts for taxable years through or the accounts of energia showing actual payments to petitioner by energia or deductions of income_tax by energia neither petitioner nor her representatives ever provided to the irs documentation of the payment of income_tax to the russian government by or on behalf of petitioner for any of taxable years through documentation from the russian government confirming receipt of alleged tax_payments made on petitioner’s behalf for taxable years through or documentation of the payments from energia to petitioner during any of taxable years through inclusive showing where petitioner’s alleged compensation from energia was deposited or deposit slips showing the deposits of the alleged income into petitioner’s accounts the irs representative in bonn germany needed the address of energia to assist agent curtis in his efforts to obtain information from the russian tax authorities on or about date agent curtis requested the address from petitioner’s representatives gary hardie mr hardie of krmt was a representative of petitioner during the audit of petitioner’s income_tax returns for years through on date mr hardie told agent curtis that energia was out of business and no longer existed before completing the audit for petitioner’s taxable_year agent curtis was assigned to a management detail the irs assigned the audit of petitioner’s taxable_year to revenue_agent susan miradakis agent miradakis agent miradakis asked petitioner’s representatives both orally and in writing to provide proof of petitioner’s alleged income from energia during the years in issue agent miradakis requested the address of energia from petitioner’s representatives petitioner later admitted that the claim that energia was out of business was not true and on date represented that city of moscow lubjanka str was the current address of energia in moscow petitioner claimed that energia had been at the address provided on date for the last several years the address provided did not match a street address for energia petitioner provided to popular mortgage co on date only years earlier the unified residential_loan application that petitioner submitted to popular mortgage co during included a telephone number for energia petitioner never provided a telephone number for energia to the irs during the audit petitioner never provided addresses or phone numbers of her managers or coworkers at energia agent miradakis asked petitioner’s representatives both orally and in writing to provide information as to petitioner’s foreign_travel for taxable years and petitioner’s representative sent copies of pages from petitioner’s passport to agent miradakis the copies were largely illegible a fact acknowledged by petitioner’s representative at the time in the light of the poor quality of the copies the irs examiner asked petitioner’s representatives to set forth in writing the dates of petitioner’s travel to russia during the taxable years in issue petitioner’s representatives refused to provide a written schedule of petitioner’s travel stating that the information was apparent in the passport we provided you the entries and departures from russia were in the back of her passport starting on page and they did not believe the information was material to any issue concerning petitioner’s income_tax liabilities petitioner refused to provide documents relating to her foreign travels aside from a copy of her passport unless the irs promised that her matters were solely civil in nature during the audit agent miradakis requested information concerning millennium and harbour group inc specifically agent miradakis requested that petitioner produce the form_1120s filed on behalf of the two corporations for taxable years and during the audit agent miradakis asked petitioner to produce the general ledgers and proof of additional paid-in capital for harbour group inc for taxable years and and millennium for taxable years and for each company agent miradakis also requested a schedule of the accumulated adjustments accounts and documentation showing that distributions made to petitioner during taxable_year were nontaxable distributions additionally if additions to additional paid-in capital had been made then agent miradakis requested petitioner to produce documentation of any additions which were from petitioner’s own funds petitioner’s representatives responded that information relating to petitioner’s s_corporations was almost completed and should be available within a few days of date neither the forms 1120s nor any of the other requested information was ever produced to agent miradakis during the audit on or about date through her representative petitioner told agent miradakis that there would be no further cooperation in the audit unless the irs would guarantee in writing that her matters were solely civil in nature at some point during petitioner and her representatives did cease all cooperation in the audit all the documentary_evidence relating to financial institutions was procured by the irs through summonses issued by special_agent coffman to the respective financial institutions or to krmt special_agent coffman issued a summons to krmt during early requesting all documents krmt had received from petitioner regarding the preparation of income_tax returns for through krmt promptly sent special_agent coffman two or three banker’s boxes krmt did not withhold any documents from its file relating to petitioner on any grounds including privilege and represented that the boxes were the complete file all documents in the files were stamped with a krmt bates stamp number and there are no missing bates stamp numbers in the documents provided petitioner initially told accountant jack kirkland of krmt that the amount of russian tax withheld from petitioner’s alleged pay from energia wa sec_52 percent of her gross wages for taxable_year petitioner told mr hardie of krmt that the withholding rate on her wages from energia during taxable_year had been percent on date petitioner told krmt that the withholding rate on her income from energia wa sec_51 percent during taxable_year and that she thought it had been percent during taxable_year the withholding percentages were revised downward before the preparation of petitioner’s and income_tax returns the percentages of alleged gross_income claimed to have been withheld reported on the respective tax returns were percent for taxable_year percent for taxable_year percent for taxable years and and percent for taxable_year petitioner through her representative indicated to the irs that the energia letters submitted previously to the irs bore the official stamp of the russian ministry of taxation and were substantially_similar to a form_w-2 the energia letters submitted to the irs did not purport to bear the stamp of the russian ministry of taxation but purported to bear the stamps of energia and of the notary who certified the authenticity of the translator’s signature on date petitioner’s representative communicated to agent miradakis that the withholding form used by the russian ministry of taxation was a new form in taxable_year and had not been in existence during the years in issue agent miradakis learned from the russian ministry of taxation that the form_3 had been in use during the taxable years in issue agent miradakis informed petitioner’s representative that she had learned that form_3 had been in use during the taxable years in issue agent miradakis obtained a copy of a blank form_3 from the russian ministry of taxation and gave one to petitioner’s representative later in the audit petitioner retracted her statement that form_3 had not been in use during the taxable years in issue blaming confusion after receiving a blank form_3 from agent miradakis petitioner presented to the irs the form sec_3 relating to taxable years and petitioner claimed during the audit that an agent from the russian ministry of taxation visited the energia office every weeks to collect her withholding_tax agent miradakis later learned that such a visit was impossible taxes were withheld by the russian payor and then paid over to a special account petitioner through her representative told agent miradakis that petitioner’s russian income taxes were collected every weeks by an agent at the place of business agent miradakis directed that the irs make inquiries of accountants from russia as to how russians paid their taxes as a result of the inquiries agent miradakis was informed that russian withholding taxes were deposited by the withholder to a special bank account not collected personally petitioner questioned the authenticity of documents provided to the irs from the russian ministry of taxation claiming that they lacked the ministry’s official seal petitioner claimed that on the basis of her experience an official government seal should appear to the left of the signature block on documents from the russian ministry of taxation agent miradakis investigated petitioner’s claim regarding the placement of seals on russian ministry of taxation correspondence agent miradakis was informed that the russian ministry of taxation did not typically place seals on their correspondence agent miradakis viewed other letters from the russian ministry of taxation none of which had an official seal of the ministry the energia letters state that taxes were withheld pursuant to russian law the letters do not make any mention of the use of third-party conduits to pay petitioner her salary or her bonuses during the taxable years in issue petitioner told krmt that alex cohen consulting inc had no operations during alex cohen consulting inc had a corporate checking account and paid fees to the florida department of state as late as date alex cohen consulting inc paid petitioner dollar_figure on date federal_income_tax returns forms 1120s were filed on behalf of alex cohen consulting inc for all of the taxable years in issue reporting gross_receipts of dollar_figure for petitioner deposited money into and wrote checks on an account in the name of alex cohen consulting inc throughout all of the taxable years in issue the files krmt provided to special_agent coffman contained no evidence of any payments by a russian entity to petitioner at trial petitioner claimed to have received a diploma from the wharton business school petitioner misspelled wharton as wartan on the uniform residential application she submitted to popular mortgage co for taxable_year petitioner reported adjusted_gross_income of dollar_figure and had dollar_figure withheld from her income and paid over to the irs petitioner claimed estimated_tax payments of dollar_figure for taxable_year stemming from either her tax_return or estimated payments made during taxable_year for taxable_year petitioner reported adjusted_gross_income of dollar_figure and had dollar_figure withheld from her income and paid over to the irs petitioner claimed estimated_tax payments of dollar_figure for taxable_year for taxable_year petitioner reported adjusted_gross_income of dollar_figure and had zero withheld from her income petitioner claimed estimated_tax payments of dollar_figure for taxable_year for taxable_year petitioner reported adjusted_gross_income of dollar_figure and had zero withheld from her income petitioner claimed estimated_tax payments of dollar_figure during taxable_year including dollar_figure applied from her claimed overpayment from taxable_year petitioner did not call her husband mendy kaszirer to testify at trial petitioner did not call any witnesses from energia or any of the entities which participated in the joint ventures on which she worked to testify at the trial petitioner did not call a witness from the city of moscow government or the russian government to testify at trial petitioner claims to have spent many days with the mayor of moscow opinion payment of taxes to a foreign government may give rise to either a deduction or a credit see sec_164 sec_901 sec_164 provides that a deduction is allowed for foreign_income_taxes in lieu of the sec_164 deduction sec_901 and b permits a taxpayer to elect a credit for foreign_income_tax which meets the requirements set forth in the statute and the regulations promulgated thereunder petitioner claims foreign tax_credits during the taxable years in issue on account of foreign_income_tax she contends wa sec_4sec taxes a general_rule --except as otherwise provided in this section the following taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued state and local and foreign_income_war_profits_and_excess_profits_taxes sec_901 taxes of foreign countries and of possessions of united_states b amount allowed --subject to the limitation of sec_904 the following amounts shall be allowed as the credit under subsection a citizens and domestic corporations --in the case of a citizen_of_the_united_states and of a domestic_corporation the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states withheld on her behalf by energia and paid to the russian federation petitioner has the burden of proving that she is entitled to the foreign tax_credits she claims the purpose of the foreign_tax_credit is the reduction of international double_taxation see am chicle co v united_states 316_us_450 89_tc_765 nonetheless permitting a credit for foreign_income_taxes paid_or_accrued is an act of grace on the part of congress and a taxpayer seeking to benefit from such a credit must prove that all the conditions upon which its allowance depends have been fulfilled 143_f2d_256 2d cir affg 1_tc_880 with respect to income_tax withheld at the source such conditions include establishing that the foreign_income_tax for which credit is claimed was not only withheld but paid over to the foreign taxing authority 998_f2d_513 7th cir affg on this point tcmemo_1991_66 norwest corp v commissioner tcmemo_1995_453 regulations require the taxpayer to submit the receipt for each such tax payment sec_1_905-2 income_tax regs the legislative_history of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 clearly states that a foreign_tax_credit will be allowed only when the taxpayer is able to document not only that the foreign taxes have been withheld but also that they have been paid h conf rept vol ii at ii-594 1986_3_cb_1 the conference_report states the conferees intend that the amount of any withholding_tax paid be positively established through documentation the requirements of code sec_905 and sec_1_905-2 in this regard the conferees emphasize that the mere fact that withholding took place does not necessarily constitute adequate proof of the amount of tax paid accordance provided with in the conference_report specifically addresses prior caselaw stating that the rule set forth in 6_tc_991 which suggested that payment is proved ipso facto by the act of withholding is subject_to abuse petitioner failed to produce any credible_evidence of tax paid to the russian government she did not produce a receipt as contemplated in the regulations petitioner provided no testimony by anyone involved in payment of the alleged foreign taxes in issue from either energia or the russian tax authorities petitioner relies solely on the energia letters and the form sec_3 the russian government informed the irs that petitioner was not a taxpayer and had not filed with them although petitioner asserts that she was not required to file in russia since she claimed no deductions or refunds also energia had not filed tax returns since either or on the basis of the record we hold that petitioner has not met her burden of proving that the tax she claims was paid to the government of russia was in fact paid consequently we hold that petitioner is not entitled to foreign tax_credits under sec_901 for the taxable years in issue sec_6663 penalty the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the commissioner must meet that burden through affirmative evidence because fraud is never imputed or presumed 92_tc_661 if the commissioner establishes that any portion of an underpayment in a particular year is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 sec_6663 imposes a penalty equal to percent of the portion of any underpayment which is attributable to fraud the penalty in the case of fraud is a civil sanction imposed primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer’s fraud 303_us_391 fraud is an intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir however fraud need not be established by direct evidence which is rarely available but may be proved by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 317_us_492 courts have relied on a number of indicia or badges_of_fraud in deciding whether to sustain the commissioner’s determinations with respect to the additions to tax for fraud although no single factor may be sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 55_tc_85 circumstantial evidence that may give rise to a finding of fraudulent intent includes understatement of income inadequate records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities filing false documents failure to make estimated_tax payments engaging in illegal activity attempting to conceal illegal activity dealing in cash implausible or inconsistent explanations of behavior an intent to mislead which may be inferred from a pattern of conduct and lack of credibility of the taxpayer’s testimony spies v united_states supra pincite the taxpayer’s background and the context of the events in question may be considered circumstantial evidence of fraud spies v united_states supra pincite 796_f2d_303 9th cir affg tcmemo_1984_601 99_tc_202 respondent’s assertion of fraud primarily relies on a theory that petitioner never worked for energia and provided forged documents to support her claim that she did work for energia respondent alleges that petitioner’s income actually comes from working for kaszirer diamonds or is simply money embezzled from kaszirer diamonds or kaszirer family trusts with the help of her husband petitioner responds that she is the victim of slander on the part of her brother-in-law and that she worked for energia and had taxes withheld and any failure to pay taxes to the russian ministry of taxation is due to fraud on the part of energia respondent makes much of petitioner’s inability to prove conclusively that she actually worked for energia and of her implausible explanation of how she was paid_by energia respondent contends that adequate proof was presented showing that petitioner did not work for energia respondent argues that since petitioner did not work for energia any documents from energia must be forgeries and petitioner’s income_tax deficiencies for the taxable years in issue must be a product of fraud however we conclude on the basis of the record that respondent has not proved by clear_and_convincing evidence that petitioner did not work for energia consequently respondent’s contentions which largely flow from respondent’s proposition that petitioner was never employed by energia while they raise suspicions remain unproved by clear_and_convincing evidence respondent also contends that the form sec_3 provided by petitioner are forgeries since petitioner claimed the form_3 was not in use during taxable years and and the documents were not provided until after respondent furnished petitioner with a blank sample similarly respondent takes the absence of bates stamp numbers on the energia letters to mean they were not a part of krmt’s files at the time of preparing petitioner’s tax returns respondent contends that petitioner forged the letters or persuaded someone in russia to produce them to support her claimed employment and foreign tax_credits however respondent did not provide any testimony by an employee of the russian ministry of taxation or a document expert or provide any other clear_and_convincing evidence to prove any of the letters or forms are in fact forgeries while the circumstances do arouse substantial suspicion we are mindful that it is respondent’s burden to prove fraud by clear_and_convincing evidence we find respondent’s contentions without clear_and_convincing support in the record while much of the evidence upon which respondent relies contributed to our holding on the deficiency issues the evidence is not sufficiently persuasive on a clear_and_convincing basis to prove that petitioner’s contentions are actually false accordingly we hold that respondent has failed to carry respondent’s burden_of_proof on a clear_and_convincing basis consequently we hold that petitioner is not liable for the fraud_penalty under sec_6663 sec_6662 penalty respondent argues in the alterative to the fraud_penalty that petitioner is liable for the accuracy-related_penalty under sec_6662 respondent bears the burden of production under sec_7491 and must come forward with sufficient evidence that it was appropriate to impose the penalty see 116_tc_438 a taxpayer may be liable for a 20-percent penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 negligence also includes any failure by a taxpayer to keep adequate books_and_records to substantiate items properly see sec_1_6662-3 income_tax regs as to the issue of negligence we conclude that respondent has met the burden of production the evidence shows that petitioner failed to keep adequate books_and_records of her unique employment relationship and entitlement to foreign tax_credits accordingly we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty we have considered all of petitioner’s contentions and to the extent they are not addressed herein they are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
